Read, J. (concurring).
I agree with the result in this appeal in view of the facts and caveats as stated by the majority. But what happened here does, in my view, highlight the uncertainty that lead agencies and developers face when a project reviewable under the State Environmental Quality Review Act (SEQRA) (ECL art 8) is sited on land accepted in whole or in part into the Brownfield Cleanup Program (BCP) (ECL art 27, tit 14).
This assumes, of course, that the developer’s remedial activities are not exempt from SEQRA altogether. The regulations governing the Inactive Hazardous Waste Disposal Site Remedial Program (ECL art 27, tit 13), which is akin to the BCR provide as follows:
“(b) State environmental quality review act applicability. Remedy selection and implementation of remedial actions under Department approved work plans pursuant to ECL article 27, title 13 are not subject to review pursuant to ECL article 8 and its implementing regulation (6 NYCRR Part 617), as an exempt action pursuant to the enforcement exemption provision” (6 NYCRR 375-2.11 [b]; see also ECL 8-0105 [5] [i] [exempting “enforcement proceedings or the exercise of prosecutorial discretion in determining whether or not to institute such proceedings” from SEQRA’s definition of “action”]; Matter of New York Pub. Interest Research Group v Town of Islip, 71 NY2d 292, 306 [1988] [discussing equivalent provision in former part 617 regulations]).
The analogous provision in the BCP regulations is more complicated:
“(b) State environmental quality review act applicability.
“(1) Remedy selection and implementation of remedial actions under Department-approved work plans *158pursuant to ECL article 27, title 14 are not subject to review pursuant to ECL article 8 and its implementing regulation (6 NYCRR Part 617), provided that design and implementation of the remedy do not:
“(i) commit the Department or any other agency to specific future uses or actions; and
“(ü) prevent evaluation of a reasonable range of alternative future uses of or actions on the remedial site. . . .
“(3) The exemption set forth in this subdivision is in addition to, and not in place of, other exemptions to [sic] that apply pursuant to Parts 617 or 618 of this title (e.g. the enforcement exemption)” (6 NYCRR 375-3.11 [b]).
Respondent in this CPLR article 78 proceeding, the New York City School Construction Authority (the Authority), never claimed that the BCP-related portion of its project was exempt from SEQRA. And perhaps difficulties coordinating BCP and SEQRA review seldom arise because developers routinely qualify for the exemption from SEQRA for remedial activities designed and implemented on the project site pursuant to the BCR.*
Here, petitioner Bronx Committee for Toxic Free Schools complains that the protocols chosen by the Authority for long-term maintenance and monitoring of the remedy should have been discussed in the draft environmental impact statement (EIS) to afford the public the opportunity to comment on them. *159The Legislature, however, has already provided for public comment under the BCP (see ECL 27-1417 [3]; see also Matter of Lighthouse Pointe Prop. Assoc. LLC v New York State Dept. of Envtl. Conservation, 14 NY3d 161, 166 [2010] [“Public notice and opportunities for citizen participation are integral features of the BCP at every stage, from the request to participate (in the program) to issuance of the certificate” of completion issued by the New York State Department of Environmental Conservation (DEC) once a site has been cleaned up in accordance with applicable remedial requirements]). More specifically,
“[t]he BCP calls for some degree of public participation in at least seven different stages of the application and cleanup process: when an original application is filed; before finalizing a remedial investigation work plan; before the DEC approves a proposed remedial investigation report; before the agency finalizes a remedial work plan; before the applicant commences construction at a brownfield site; before the DEC approves a final engineering report; and within 10 days of issuance of a certificate of completion” (see Dale Desnoyers & Larry Schnapf, Environmental Remediation Process is Undergoing Sweeping Changes Mandated by New Brownfields Law, 76 NY St BJ 10, 14 [Oct. 2004]).
The most recent edition of DEC’s Citizen Participation Handbook for Remedial Programs provides for a 45-day public comment period for a draft Remedial Action Work Plan (RAWP), with a public meeting if requested in those cases where the site poses a significant threat to human health or the environment (see New York State Department of Environmental Conservation, DER-23/Citizen Participation Handbook for Remedial Programs § 3.1 [“Summary of Brownfield Cleanup Program Citizen Participation Requirements”] [Jan. 21, 2010], available at http://www.dec.ny.gov/docs/remediation_hudson_pdf/ der23.pdf). As the majority observes, the draft RAWP is supposed to describe “the means [to be used] to be sure that [the proposed remedy’s] engineering controls continue to work as intended” (majority op at 153; see also ECL 27-1415 [7] [a] [i]-[iv]). The Authority was of the view that, in this case, inclusion of these details in the draft RAWP was premature. Accordingly, DEC conditioned its approval of the RAWP, which occurred prior to the Authority’s issuance of a draft EIS, on “develop[ment of] a site management plan for [DEC] approval *160to . . . provide for the operation and maintenance of the components of the remedy.” If the Authority had addressed long-term maintenance and monitoring in the draft RAWP, which was subject to public review and comment as part of the formal BCP citizen participation program, there presumably would have been no need to cover the same topic separately in the draft EIS. But, as noted previously, it is uncertain how BCP and SEQRA requirements fit together so as to offer meaningful and non-duplicative review of a project. Perhaps DEC will clarify this issue in the context of its proposed SEQRA amendments (see Charlotte A. Biblow, DEC Proposes First Revisions to SEQRA Regulations Since 1996, NYLJ, Sept. 27, 2012 at 3; see also New York State Department of Environmental Conservation, Draft Scope for the Generic Environmental Impact Statement on the Proposed Amendments to the State Environmental Quality Review Act at 5 [July 11, 2012], available at http:// www.dec.ny.gov/docs/permits_ej_operations_pdf/drftscope617.pdf [proposing to add “Brownfield site clean-up agreements under Title 14 of ECL Article 27” to list of actions not requiring review under SEQRA]).
Chief Judge Lippman and Judges Ciparick, Graffeo, Pigott and Jones concur with Judge Smith; Judge Read concurs in result in a separate opinion.
Order affirmed, with costs.

 I frankly confess, though, that I find 6 NYCRR 375-3.11 (b) confusing. Does the exception from the exemption in paragraph (1) of this provision only apply to direct actions (see 6 NYCRR 617.2 [k] [defining “direct action” or “directly undertaken action” as “an action planned and proposed for implementation by an agency”])? Certainly, developers seek acceptance into the BCP because they want to redevelop contaminated property for a defined proposed project—a “specific future use[ ] or action[ ]”—which necessarily “prevent [s] evaluation of a reasonable range of alternative future uses of or actions on the remedial site.” And what does paragraph (3) mean when it says the exemption in paragraph (1) is in addition to the enforcement exemption? This suggests that not all “[r]emedy selection and implementation of remedial actions under Department-approved work plans” under the BCP qualify for the enforcement exemption, contrary to the situation under the Inactive Hazardous Waste Disposal Site Remedial Program (compare 6 NYCRR 375-3.11 [b] [3] with 6 NYCRR 375-2.11 [b]). But then how does a lead agency or developer know when the enforcement exemption applies and when it does not?